Citation Nr: 1610734	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which assigned an increased evaluation of 10 percent effective March 15, 2005 for the Veteran's left knee osteoarthritis (left knee disability).  The Veteran timely appealed this decision.

In March 2008, the Veteran testified at a Board hearing at the RO in Philadelphia, Pennsylvania; a transcript of that hearing has been associated with the claims file. Since the March 2008 hearing, the Veterans Law Judge who held this hearing retired from the Board.  In June 2012, the Veteran was informed of such by letter and he was notified that he could have an additional hearing with a new Veterans Law Judge who would ultimately decide his appeal.  The letter also advised him that if he did not respond within 30 days the Board would assume he did not want an additional hearing.  As the Veteran did not respond to this letter within 30 days, the Board has proceeded with adjudication.

The case has been brought before the Board on multiple occasions. In June 2008, May 2009, May 2010, and February 2013, the Board remanded the Veteran's appeal for further development.  In June 2013, the Board denied the Veteran's request for an increased rating in excess of 10 percent for his service-connected left knee disability, based in part on his failure to report for a scheduled VA examination.  

However, in April 2013, the Veteran informed the RO that he did not receive notice of his VA examination and requested that the examination be rescheduled before the issuance of the June 2013 Board decision.  Consequently, the Board vacated the June 2013 decision and remanded the case to reschedule a VA examination for the Veteran.

This matter was previously remanded by the Board for further development in August 2014 and August 2015.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board apologies for the delays in the full adjudication of this case. 


FINDING OF FACT

The Veteran's extension in his left knee was not limited to 10 degrees or more and flexion was not limited to 450 degrees or less at any point during the appellate period.  There is no evidence during the appeal period that the Veteran's left knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent or a separate compensable evaluation for left knee effusion and degenerative joint disease were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.   Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89   (2000).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in March 2005, VA must review the evidence of record from March 2004, to determine if there was an ascertainable increase in the Veteran's left knee disability.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disability.

A June 2005 rating decision increased the Veteran's left knee disability to 10 percent, effective March 15, 2005, pursuant to Diagnostic Code 5010.

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation 38 C.F.R. § 4.71a.  Normal extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015). 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Turning to the evidence of record, the Veteran underwent a VA examination in April 2005 where he reported his left knee was painful mostly when he made a pivot movement but not on straight ahead flexion and extension.  The x-rays of the Veteran's left knee revealed osteoarthritic changes and the medical literature supported that "suffering a severe enough sprain/strain of the left knee that causes hobbling is a risk factor for the development of osteoarthritic change later on in life."  

A physical examination revealed the Veteran had a normal gait and that the left knee appeared normal.  The range of motion of the left knee was flexion of 100 degrees and extension of 0 degrees.  He was capable to repetitive motion and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The diagnosis was post traumatic osteoarthritis of the left knee. 

In November 2006, the Veteran underwent another VA examination where the examiner noted that there was "no interval change in that disorder since the [April 2005 examination]" and referred to the April 2005 examination report which was "essentially unchanged."  The Veteran stated he continued to work as a truck driver and that his knee continues to be painful when he makes a pivot kind of movement but not straight ahead flexion and extension such as in ordinary walking.  The examiner determined the Veteran was not impaired for work or ordinary activities of daily living. 

On examination, the Veteran's gait was normal and without any assistive device.  The left knee appeared normal.  The range of motion was flexion of 100 degrees and 0 degrees extension.  There was no pain throughout the entire arc of motion and there was no additional limitation in range of motion of the knee following repetitive-use testing.  The knee was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no history of buckling or flare-up.

In December 2008, the Veteran reported mild to moderate constant pain.  The Veteran presented with a moderate antalgic gait.  He denied the use of a cane, crutches, walkers, braces, or wheelchairs.  The Veteran had difficulty in prolonged standing and walking for more than one hour, walking up and down steps, climbing and squatting due to the left knee pain.  

The range of motion testing revealed flexion of 140 degrees and extension of 0 degrees.  There was evidence of mild or minimal pain of the left knee from 130 degrees to 140 degrees.  With repetitive-use times three, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran denied flare-ups in regard to his left knee disability.  There was no evidence of instability, swelling, crepitus on palpation.   The Drawer sign and McMurray's sign was negative.  There was mild or minimal tenderness noted along the medial aspect of the left knee.  

Finally, in October 2014, the Veteran underwent another VA examination where he reported he continued to experience pain and popping of the joint and giving out at times.  He did not take pain medicine and stated he had a high tolerance for pain and not was keen on taking pain medicine.  He did not use any assistive devices.  The Veteran did not report flare-ups which impacted the function of the left knee.  

A physical examination revealed the left knee range of motion was at 120 degrees flexion with pain and 0 degrees extension without pain.  The Veteran was able to perform repetitive-use testing with three repetitions with flexion of 120 degrees and no limitation of extension.  The Veteran did not have additional limitation of range of motion following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the left knee with pain on movement.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissue.  He had normal strength in the left knee flexion and extension.  The Veteran's anterior instability, posterior instability, and medial-lateral instability test were all normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have "shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He has not had any meniscus conditions or surgical procedures for a meniscal condition, joint replacement, or other surgical procedure.  He did not use any assistive devices.  The Veteran's left knee disability did not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 

X-rays of the left knee revealed degenerative or traumatic arthritis but no evidence of patellar subluxation.  The Veteran's left knee disability did impact his ability to work as he was limited in standing and climbing the crane due to his left knee arthritis and Parkinson's disease.  He was a former crane operator and retired the previous year.  

In light of the evidence the Veteran is not entitled to an increased rating for his left knee disability.  The competent and probative evidence does not establish a degree of impairment in the left knee, warranting a rating in excess of what is currently assigned.  Indeed, while left knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to increased ratings under Diagnostic Codes 5260 or 5261. 

As stated above, in April 2005 and November 2006 the Veteran was noted to have flexion of the right knee to 100 degrees.  In December 2008, the Veteran's flexion was 140 degrees.  Finally, in October 2014 the flexion of the right knee was to 120 degrees with pain.  While there is limitation of right knee flexion, it is not compensable.  His current 10 percent rating contemplates degenerative joint disease on x-ray, mild limitation of flexion and pain on motion.  Diagnostic Codes 5003, 5010.  Therefore, the evidence demonstrates that the Veteran is not entitled to a separate disability rating for limited flexion of the right knee, as the evidence has consistently revealed flexion of at least 100 degrees. 

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  However, the Veteran has repeatedly been found to have full extension of the right knee.  Therefore, the evidence demonstrates that he is not entitled to a separate disability rating for limited extension of the right knee. 

Again, while left knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  He is entitled only to a 10 percent rating under Diagnostic Code for noncompensable limitation of flexion with x-ray evidence of arthritis.

The Board has also considered whether any other relevant Diagnostic Code would allow for a higher disability rating at any time during the pendency of the Veteran's claim.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code throughout the pendency of the claim.  The Veteran's left knee disability does not manifest instability, ankylosis, removal of the semi-lunar cartilage (meniscus), or tibia malunion.  Symptoms of instability, dislocation, and subluxation were looked for and found to be absent upon VA examinations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As such, the Veteran would not be entitled to a separate compensable evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257 or a higher disability evaluation under any other diagnostic code, and his claim is denied.  See VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-98 (1998).

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  The objective findings are based on specific testing done by a qualified examiner.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The Board has considered whether staged ratings are appropriate under Hart, but as the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, staged ratings are not warranted.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for left knee osteoarthritis.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Although, the October 2014 VA examiner stated the Veteran's left knee disability impacted his ability to work, the Board finds the Veteran has retired from employment and here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his left knee disability are contemplated in Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Lastly, although the Veteran has made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Again, as stated above, while the October 2014 VA examiner determined his disability impacted his ability to work, the disability picture has been fully considered by the diagnostic codes and there is no indication he is unemployable.  Furthermore, the Veteran has no provided any statement that his is unable to be employed due to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim except as noted herein, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Duty to Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA has complied with its duty to notify the Veteran through a notice letter dated in April 2005.  Although the Veteran was not provided notice of the effective date and disability rating regulations, because the increased rating for the left knee disability is being denied, any question as to the appropriate disability rating and/or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.   

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was provided with VA examinations in April 2005, November 2006, December 2008, and October 2014.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The most recent VA examination was provided in August 2015.  The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his disability.

As such, the Board finds there has been substantial compliance with its August 2014 and August 2015 remand directives.  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board has also not identified any such evidence.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

ORDER

Entitlement to an increased rating in excess of 10 percent for service-connected left knee osteoarthritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


